Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 12/28/21 in response to the Office Action of 9/28/21 are acknowledged and have been entered.
	Claim 31 has been added by Applicant.
	Claims 17, 21-23, 27-29, and 31 are pending.
	Claims 17 and 29 have been amended by Applicant.
	Claims 17, 21-23, 27-29, and 31 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Objections Withdrawn
	Objection to the specification is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 112
Claims 17, 21-23, and 27-29 remain rejected and claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the n the instant case, the claims are inclusive of genera of LME signatures determined using sequencing data that correlate with DLBCL LME types, including genera of LME signatures that correlate with DLBCL LME-D type. The specification does not disclose, and the art does not teach, the genera of LME signatures as broadly encompassed in the claims.  
The specification discloses LME types, including LME-D type, are microenvironment types of a subject (page 52, in particular). The instant claims require LME signatures (including LME-D type signatures) to be determined by somehow using sequencing data using a plurality of gene group expression scores for each or groups (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), and (v) of instant claim 17. LME types are loosely defined in the specification. DLBCL LME-D type, for example, is loosely defined as “in some embodiments” being characterized by “depleted” microenvironment with an increased proportion of lymphoma cells with mutations in MYD88, PIM1, and HLA-C, and higher genomic instability and epigenetic heterogeneity. The specification further discloses lymphoma cells of DLBCL LME-D type show activation of Pi3K signaling and hypermethylation and low expression of SMAD1. See page 53 of the instant specification. The specification, and the instant claims, prophetically disclose that LME signatures that correlate with DLBCL LME types can be determined using sequencing data (see claim 19, for example) and expression data (see claim 20, for example) from 1-5 or more genes from a laundry-list of genes of Table 3 comprising genes that have not been demonstrated to be part of LME signatures the correlate with particular DLBCL LME types.
  The written description only reasonably conveys (i) high expression of MMP9, MMP2, TIMP1, and TIMP2 and (ii) lymphoma cells having mutations in SGK1 and GNA13 as an example of an LME signature that correlates with DLBCL LME-A type (see page 53). 
The written description only reasonably conveys (i) high expression of IL10, IL6, and TNFS13B and (ii) mutations in B2M and CD70 as an example of an LME signature that correlates with DLBCL LME-B type (paragraph spanning pages 52-53, in particular).
The written description only reasonably conveys (i) high expression of CCL20, CCR6, and CXCR5 and (ii) high number of BCL2 translocations and EZH2 mutations as an example of an LME signature that correlates with DLBCL LME-C type (see page 53).
The instant claims require LME signatures (including LME-D type signatures) to be determined using sequencing data using a plurality of gene group expression scores for each or groups (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), and (v) of instant claim 17. However, the written description only reasonably conveys low expression of SMAD1 (a gene not recited in any group of instant claim 17) and an increased proportion of lymphoma cells with mutations in MYD88, PIM1, and HLA-C (genes not recited in any group of instant claim 17) as an example of an LME signature that correlates with DLBCL LME-D type (see page 53). 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. 
The specification provides neither a representative number of LME signatures determined using sequencing data that correlate with DLBCL LME types nor does it provide a description of structural features that are common to the genera so that one of skill in the art can ‘visualize or recognize’ the members of the genera.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. 

Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genera, and because the genera are highly variant, the disclosure is insufficient to describe the genera.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genera as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genus, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
	In the Reply of 12/28/21, Applicant argues the claimed method is adequately described because the specification describes each active step of the method recited in amended claim 17.
	The amendments to the claims and the arguments found in the Reply of 12/28/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that the claimed method is adequately described because the specification describes each active step of the method recited in amended claim 17, the examiner disagrees. The recited gene signatures (including LME-D signatures) of claimed 17 that are required by claim 17 to be determined and assigned using sequencing data using a plurality of gene group expression scores for each or groups (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), and (v) of instant claim 17 are not adequately described for the reasons stated above. Without adequately describing the genus of LME-D type signatures using a plurality of gene group expression scores for each or groups (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), and (v) of instant claim 17, the recited method is not adequately described. LME types are loosely defined in the specification. DLBCL LME-D type, for example, is “in some embodiments” being characterized by “depleted” microenvironment with an increased proportion of lymphoma cells with mutations in MYD88, PIM1, and HLA-C, and higher genomic instability and epigenetic heterogeneity. The specification further discloses lymphoma cells of DLBCL LME-D type show activation of Pi3K signaling and hypermethylation and low expression of SMAD1. See page 53 of the instant specification. The written description only reasonably conveys low expression of SMAD1 (a gene not recited in any group of instant claim 17) and an increased proportion of lymphoma cells with mutations in MYD88, PIM1, and HLA-C (genes not recited in any group of instant claim 17) as an example of an LME signature that correlates with DLBCL LME-D type (see page 53).

Claim Rejections - 35 USC § 112
Claims 17, 21-23, and 27-29 remain rejected and claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for determining a  subject is DLBCL LME-D comprising obtaining sequencing and expression data from a biological sample comprising lymphoma cells from a subject having DLBCL and determining the subject is DLBCL LME-D type when the sample comprises lymphoma cells with low expression of SMAD1 as compared to a corresponding control and an increased proportion of lymphoma cells with mutations in MYD88, PIM1, and HLA-C as compared to a corresponding control, does not reasonably provide enablement for methods for determining and assigning DLBCL LME type (including LME-D type) of a subject having, or suspected of having, or at risk of having DLBCL comprising determining a LME . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are drawn to methods for determining and assigning DLBCL LME type (including LME-D type) of a subject having, or suspected of having, or at risk of having DLBCL comprising determining a LME signature (such as LME-D type) for the subject using, in just any manner, just any sequencing data using a plurality of gene group expression scores for each or groups (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), and (v) of instant claim 17. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims.  This includes highly-unpredictable contradictory methods wherein both elevated and decreased expression of a given gene equally indicate (i) a subject is a particular DLBCL LME type and (ii) the subject is not said particular DLBCL LME type. 

The specification discloses a method for determining a subject is DLBCL LME-D comprising obtaining sequencing and expression data from a biological sample comprising lymphoma cells from a subject having DLBCL and determining the subject is DLBCL LME-D type when the sample comprises lymphoma cells with low expression of SMAD1 as compared to a corresponding control and an increased proportion of lymphoma cells with mutations in MYD88, PIM1, and HLA-C as compared to a corresponding control (page 83, in particular). The specification does not demonstrate methods for determining just any DLBCL LME type of a subject having, or suspected of having, or at risk of having DLBCL comprising determining a LME signature for the subject using, in just any manner, just any sequencing data using a plurality of gene group expression scores for each or groups (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), and (v) of instant claim 17.
As discussed above, the recited gene signatures (including LME-D signatures) of claimed 17 that are required by claim 17 to be determined and assigned by somehow using sequencing data using a plurality of gene group expression scores for each or groups (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), and (v) of instant claim 17 are not adequately described for the reasons stated above. Without adequately describing the genus of LME-D type signatures using a plurality of gene group expression scores for each or groups (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), and (v) of instant claim 17, the recited method is not adequately described and undue experimentation would be “in some embodiments” being characterized by “depleted” microenvironment with an increased proportion of lymphoma cells with mutations in MYD88, PIM1, and HLA-C, and higher genomic instability and epigenetic heterogeneity. The specification further discloses lymphoma cells of DLBCL LME-D type show activation of Pi3K signaling and hypermethylation and low expression of SMAD1. See page 53 of the instant specification. The written description only reasonably conveys low expression of SMAD1 (a gene not recited in any group of instant claim 17) and an increased proportion of lymphoma cells with mutations in MYD88, PIM1, and HLA-C (genes not recited in any group of instant claim 17) as an example of an LME signature that correlates with DLBCL LME-D type (see page 53).
The level of unpredictability for using particular markers, such as particular expression patterns of particular molecules, to detect any disease state (such as a particular LME-type) is quite high.  The state of the prior art dictates that one of skill in the art would not predict that a particular marker is indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular marker.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating particular markers correlating with a particular diseased state, one of skill in the art would not predict said particular markers correlate with said particular diseased state without undue experimentation.  Experimentation to identify such a correlation would in itself be inventive.
 undue experimentation would be required to determine which signatures using sequencing data using a plurality of gene group expression scores for each or groups (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), and (v) of instant claim 17 are indicative of, or are not indicative of, each LME type. 
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 
In the Reply of 12/28/21, Applicant argues the claims are enabled because, in view of the teachings in the specification and knowledge in the art, a person of ordinary skill would have been able to 1) produce an LME signature using sequencing data obtained from a subject and 2) compare the LME signature of the subject to clusters of LME types in order to assign the subject an LME-D type, and 3) administer an adoptive cell therapy to the subject when the subject is identified as having an LME-D type without undue experimentation. 
The amendments to the claims and the arguments found in the Reply of 12/28/21 have been carefully considered, but are not deemed persuasive. In regards to  the argument that the claims are enabled because, in view of the teachings in the specification and knowledge in the 
In regards to the argument that the claims are enabled because, in view of the teachings in the specification and knowledge in the art, a person of ordinary skill would have been able to 2) compare the LME signature of the subject to clusters of LME types in order to assign the subject an LME-D type, the claims do not recite a step of “comparing” an LME signature to a cluster of LME types. However, undue experimentation would be required to produce, determine, or compare such a signature because the specification in view of knowledge in the prior art do not adequately describe which gene expressing signatures using sequencing data using a plurality of gene group expression scores for each or groups (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), and (v) of instant claim 17 are indicative of, or are not indicative of, each LME type.
In regards to the argument that the claims are enabled because, in view of the teachings in the specification and knowledge in the art, a person of ordinary skill would have been able to 3) administer an adoptive cell therapy to the subject when the subject is identified as having an LME-D type without undue experimentation, the examiner agrees one would be able to .

Claim Rejections - 35 USC § 101
Claims 17, 21-23, and 27-29 remain rejected and claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 17, 21-23, 27-29, and 31 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” (all mental processes) are the “obtaining” sequencing data of claim 17, the “determining” a LME signature of claim 17, the “assigning” of claim 17, the “using” sequencing data steps of claims, the “identifying” steps of claims 27 and 29, and the “obtaining” step of claim 28.  The “natural phenomenon” is: sequencing data and/or expression data somehow correlate with tumor LME microenvironment type. It is noted claims 17 and 31 recite a step of administering a known DLBCL treatment; however, the treatment step has an insignificant relationship to the judicial exceptions and therefore does not integrate the judicial exceptions into a practical application. Recited LME-D type has not been demonstrated to specifically correlate with efficacy of recited treatment. The instant claims are analogous to the MPEP’s example of a claim that recites a natural correlation (law of nature) between blood glucose levels over 250 mg/dl and the risk of developing ketoacidosis wherein the claim “also recites "treating a patient having a blood glucose level over 250 mg/dl with aspirin." Aspirin is not known in the art as a treatment for ketoacidosis or diabetes, although some patients with diabetes may be on aspirin therapy for other medical reasons (e.g., to control pain or inflammation, or to prevent blood clots). In the context of this claim and the recited correlation between high blood glucose levels and the risk of ketoacidosis, administration of aspirin has at best a nominal connection to the law of nature, because aspirin does not treat or prevent ketoacidosis. This step therefore does not apply or use the exception in any meaningful way. Thus, this step of administering aspirin does not integrate the law of nature into a practical application.” See MPEP 2106.04(d)(2).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, other than the recited treatment step of administering a known DLBCL treatment to a subject with DLBCL, the instant claims do not require any steps beyond the judicial exceptions (“Step 2B”). 

In the Reply of 12/28/21, Applicant argues that the claims are patent-eligible because the claims integrate the recited natural phenomenon into a practical application of administering adoptive cell therapy to a subject when the subject is assigned LME-D type.
The amendments to the claims and the arguments found in the Reply of 12/28/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that the claims are patent-eligible because the claims integrate the recited natural phenomenon into a practical application of administering adoptive cell therapy to a subject when the subject is assigned LME-D type, the examiner disagrees. The recited treatment step of administering adoptive cell therapy has an insignificant relationship to the judicial exceptions and therefore does not integrate the judicial exceptions into a practical application. Recited LME-D type has not been demonstrated to specifically correlate with efficacy of recited treatment. The instant claims are analogous to the MPEP’s example of a claim that recites a natural correlation (law of nature) between blood glucose levels over 250 mg/dl and the risk of developing ketoacidosis wherein the claim “also recites "treating a patient having a blood glucose level over 250 mg/dl with aspirin." Aspirin is not known in the art as a treatment for ketoacidosis or diabetes, e.g., to control pain or inflammation, or to prevent blood clots). In the context of this claim and the recited correlation between high blood glucose levels and the risk of ketoacidosis, administration of aspirin has at best a nominal connection to the law of nature, because aspirin does not treat or prevent ketoacidosis. This step therefore does not apply or use the exception in any meaningful way. Thus, this step of administering aspirin does not integrate the law of nature into a practical application.” See MPEP 2106.04(d)(2).

Call Request
In response to Applicant's request for a call if the Examiner believes the application is not in condition for allowance, Applicant is welcome to telephone the Examiner upon receipt of this Office Action. An interview was not initiated by the Examiner before issuance of the current Office Action because the current Office Action provides a clear record of new issues that Applicant may want to address in an interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642